Title: To Thomas Jefferson from James W. Widderfield, 1 April 1821
From: Widderfield, James W.
To: Jefferson, Thomas

Dear Sirhopeing these lines may not be offensive to you I write to  in form you that having been inpolyed at the University for nearly four years as A Jurnaman and haveing know fullfill my Contract with Mr John M Dinsmore and wishing to do something for my self and family it meating the approbation of Mr Dinsmore & Mr Nelson and being advise by my friends to write to you stateing that I wish to have A part of the Carpenter work to be let this year being willing to do it for the same as such work has been don for, should this meat your approbation I should feel myself indetted to you for the same & should execute the work in the very best manerI remain your most obbedient SurventJames. W. WidderfieldApril 1; 21